                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


CORY O’DELL DERRICK,

                      Plaintiff,                      Case Number: 2:19-cv-13123
                                                      HON. VICTORIA A. ROBERTS
v.

ISABELLA COUNTY TRIAL COURT
and MARK H. DUTHIE,

                      Defendants.
                                             /

                          ORDER OF SUMMARY DISMISSAL

I.     Introduction

       This matter is before the Court on Plaintiff Cory O’Dell Derrick’s pro se civil

rights complaint filed under 42 U.S.C. § 1983. Derrick is confined at the Isabella County

Jail in Mt. Pleasant, Michigan. He names two defendants: the Isabella County Trial Court

and Isabella County Judge Mark H. Duthie. The complaint alleges that Judge Duthie

denied Derrick the right to self-representation and improperly denied a request to

withdraw his waiver of the 180-day rule as set forth in Mich. Comp. Laws § 780.131(1).

Plaintiff does not specify the relief sought. The complaint will be dismissed under 28

U.S.C. § 1915(e)(2)(B) because the defendants are immune from suit.

II.    Standard

       Federal Rule of Civil Procedure 8(a) requires that a complaint set forth “a short

and plain statement of the claim showing that the pleader is entitled to relief,” as well as
“a demand for the relief sought.” Fed. R. Civ. P. 8(a)(2), (3). The purpose of this rule is

to “give the defendant fair notice of what the . . . claim is and the grounds upon which it

rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson,

355 U.S. 41, 47 (1957) and Fed. R. Civ. P. 8(a)(2)). While this notice pleading standard

does not require “detailed” factual allegations, Twombly, 550 U.S. at 555, it does require

more than the bare assertion of legal conclusions or “an unadorned, the-

defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).

       Plaintiff has been granted leave to proceed without prepayment of the filing fee for

this action. Under the Prison Litigation Reform Act (“PLRA”), the Court is required to

sua sponte dismiss an in forma pauperis complaint before service on a defendant if it

determines that the action is frivolous or malicious, fails to state a claim upon which relief

can be granted, or seeks monetary relief against a defendant who is immune from such

relief. See 42 U.S.C. § 1997e(c); 28 U.S.C. § 1915(e)(2)(B).

       To state a federal civil rights claim, a plaintiff must allege that: (1) he was

deprived of a right, privilege, or immunity secured by the federal Constitution or laws of

the United States, and (2) the deprivation was caused by a person acting under color of

state law. Flagg Bros. v. Brooks, 436 U.S. 149, 155-57 (1978). A pro se civil rights

complaint is to be construed liberally. Haines v. Kerner, 404 U.S. 519, 520-21 (1972).



III.   Discussion

                                               2
       Derrick’s complaint focuses on an ongoing criminal proceeding in Isabella County

Circuit Court. He claims that, on October 21, 2019, Judge Duthie denied him his right to

self-representation more than three times. Derrick also claims that Judge Duthie violated

his rights by denying his request to withdraw his waiver of Michigan’s speedy trial rule.1

       Judges are absolutely immune from civil rights suits for money damages when

acting in a judicial capacity unless they act in the clear absence of all jurisdiction. See

Mireles v. Waco, 502 U.S. 9, 11-12 (1991). Whether an action is “judicial” depends on

the “‘nature of the act itself, i.e., whether it is a function normally performed by a

judge,’” and “‘the expectations of the parties, i.e., whether they dealt with the judge in his

judicial capacity.’” Id. at 13 (quoting Stump v. Sparkman, 435 U.S. 349, 362 (1978)). A

judge’s acts do not become non-judicial simply because they are erroneous or “in excess

of [the judge’s] authority”; if that were the case, then “any mistake of a judge in excess of

his authority would become a ‘nonjudicial’ act, because an improper or erroneous act

cannot be said to be normally performed by a judge.” Id. at 12. Injunctive relief against a

judicial officer is also foreclosed under 42 U.S.C. § 1983 “unless a declaratory decree

was violated or declaratory relief was unavailable.” Kipen v. Lawson, 57 Fed. App’x 691

(6th Cir. 2003).

       The conduct challenged by Derrick arises from Judge Duthie’s rulings in Derrick’s


       1
         Approximately one week after filing this complaint, Derrick filed a similar complaint
naming the same defendants named in this case but raising an additional claim. See Derrick v.
Isabella County Trial Court, et al., No. 19-13206. That case is pending before a different district
judge.

                                                3
criminal case. This conduct was well within the scope of Judge Duthie’s judicial

capacity, and Derrick does not allege Judge Duthie acted in absence of jurisdiction or in

violation of a declaratory decree. Accordingly, Judge Duthie is immune from suit.

       Isabella County Circuit Court is also immune from suit. The Eleventh Amendment

bars civil rights actions against a state and its agencies and departments unless the state

has waived its immunity and consented to suit or Congress has abrogated that immunity.

Will v. Michigan Dep’t of State Police, 491 U.S. 58, 66 (1989). The State of Michigan

has not consented to be sued for civil rights actions in federal court, Abick v. Michigan,

803 F.2d 874, 877 (6th Cir.1986), and § 1983 does not abrogate Eleventh Amendment

immunity. Quern v. Jordan, 440 U.S. 332, 341 (1979). The Michigan Supreme Court

and its lower courts operate as arms of the state, and are entitled to the same sovereign

immunity as the State of Michigan. Pucci v. Nineteenth Dist. Ct., 628 F.3d 752, 762-64

(6th Cir. 2010). Accordingly, Isabella Circuit Court is immune from suit.

IV.    Conclusion

       Plaintiff fails to state a claim upon which relief may be granted under 42 U.S.C. §

1983. The Court DISMISSES the complaint pursuant to 28 U.S.C. § 1915(e)(2).

       The Court finds an appeal in this case would be frivolous and not taken in good

faith. 28 U.S.C. § 1915(a)(3); Coppedge v. United States, 369 U.S. 438, 445 (1962).

Therefore, Plaintiff is not certified to pursue an appeal from this judgment in forma

pauperis. 28 U.S.C. § 1915(a)(3). Nevertheless, should Plaintiff decide to file a notice of

appeal, he may seek leave from the Court of Appeals to proceed on appeal in forma

                                              4
pauperis. See Fed. R. Civ. P. 24(a)(5).

      SO ORDERED.

                                          s/ Victoria A. Roberts
                                          VICTORIA A. ROBERTS
                                          UNITED STATES DISTRICT JUDGE
Dated: 12/6/19




                                            5
